— In an action, inter alia, to recover unpaid rent pursuant to a lease, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Winslow, J.), entered July 19, 2010, as denied that branch of its motion which was for a turnover order pursuant to CPLR 5225 (a).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied, on the merits, that branch of the plaintiffs motion which was for a turnover order pursuant to CPLR 5225 (a). In support of its motion, the plaintiff failed to meet its burden of “showing] that the judgment debtor[s] [are] in possession or custody of money or other personal property in which [they] ha[ve] an interest” (CPLR 5225 [a]).
In light of our determination, we need not reach the plaintiff s remaining contention. Rivera, J.P., Dickerson, Lott and Sgroi, JJ., concur.